Citation Nr: 0404680	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (claimed as a back injury).  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  



REMAND

The Board initially notes that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claim 
of entitlement to service connection for degenerative disc 
disease (claimed as a back injury).  Specifically, the RO's 
July 2001 and July 2002 letters to the veteran did not 
apprise the veteran of VA's statutory duty to assist him in 
obtaining the evidence necessary to substantiate his claim.  
Further, the July 2002 letter erroneously stated that the 
veteran needed to submit "new and material" evidence.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claim without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claim under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to specifically 
include informing the veteran of what 
evidence or information is necessary in 
order to warrant an increased evaluation.  
The RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




